DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the descriptive functions or messages as described in the specification for figures 2 and 5-10.  Any detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without satellite (#114), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). A processor by definition, process data.  The processor cannot receive a radio signal from the user terminal in order to receive a registration request.  That is done by the satellite as stated by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent and dependent claims, the term access and mobility management function (AMF) is confusing on how it used.  A function an activity or purpose natural to or intended for a person or thing.  One cannot send or receive anything to a function since is not a physical device.  One can send or receive something to an AMF device or entity.  For examination purpose for examination purpose only the Examiner shall take access and mobility management function (AMF) as access and mobility management function (AMF) device or entity.
in response to receiving prior to receiving the registration request a location report that includes a current cell geolocation of the UT” is confusing.  What is being received prior, since the claim does not receive anything? It just state steps of determining and sending, not receiving.  The Examiner shall, for examination purposes only to take the term to mean in response to receiving a location report that includes a current cell geolocation of the UT prior to receiving the registration request.
Regarding claim 3, the term “cell/beam” is confusing.  Does the term mean cell or beam or cell and beam?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG3 Meeting #101, Gothernburg, Sweden August 20-24, 2018 “NR-NTN: Paging in NGSO Satellite Systems.”
3GPP discloses a method for satellite-based 5G resource conservational paging (figure 3 and section 3 "...minimize transmission overhead..."), comprising receiving, by a satellite radio access network, SRAN, a registration request from a user terminal, UT (figure 3, REGISTRATION REQUEST from UT to SRANJ').  Determining a current tracking area, TA, in which the UT is located, based at least in part on a content of the registration request (figure 3 "SRAN provides TAC Information to AMF” and section 3 "With positioning information of all UEs available to the network, Satellite RAN determines the Tracking Area information and provides it to Access Mobility Management Function (AMF)...", wherein the identification information of the UT comprised in the registration request is enough for the SRAN to determine the current TA).  Sending, from the SRAN to an access and mobility management function, AMF, the registration request and an identification of the current TA (figure 3 SRAN provides TAC Information to AMF + REGISTRATION REQUEST from SRAN to AMF and section 3 "With positioning information of all UEs available to the network, Satellite RAN determines the Tracking Area information and provides it to Access Mobility Management Function (AMF)...").  Receiving a registration accept from the AMF, indicating a registration area for the UT, and forwarding the registration accept to the UT (figure 3 "REGISTRATION ACCEPT (TA List, 5G-GUTI....)" and section 3 "AMF responds to UE with a list of tracking areas, or a Registration Area that the UE is allowed to move without need to inform the network when UE is in CM-idle state", wherein the response is forwarded by the SRAN).  Receiving from the AMF a UT page command (figure 3 "PAGING (TA List)") and, in response, determining a satellite beam for paging the UT, from among a When page arrives from AMF in CM- IDLE state, SRAN queries the location database, determines the beam that covers the last reported position of the UT and pages on only that beam and not the entire registration area"), and paging the UT on said satellite beam for paging the UT (figure 3 "PAGING [from SRAN to UT}” and section 3 "When page arrives from AMF in CM- IDLE state, SRAN queries the location database, determines the beam that covers the last reported position of the UT and pages on only that beam and not the entire registration area").

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    864
    1413
    media_image2.png
    Greyscale

Regarding claims 17 and 19, note figure 3, #PAGING (TA LIST, S-TMSI, SRAN DETERMINES BEAMS/SATELLITES THAT COVER STORED POSITION).



.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG3 Meeting #101, Gothernburg, Sweden August 20-24, 2018 “NR-NTN: Paging in NGSO Satellite Systems” in view of United States Patent Application Publication 2012/0033651 (Dinan, et al).
3GPP discloses all subject, note the above paragraph, except for the processor and memory communicatively connected to the processor and storing executable instructions and executed by the processor.  Dinan, et al teaches the use of a processor and memory communicatively connected to the processor and storing executable instructions and executed by the processor in a RAN for the purpose of operating the overall RAN, note figure 6, paragraphs 78, #602, 604.  Hence, it would have been obvious for ordinary skill in the art at before the effective filing date of the current application to incorporate the use of a processor and memory communicatively connected to the processor and storing executable instructions and executed by the processor, as taught by Dinan, et al, in the radio access network of 3GPP in order to operate in a digital communicating RAN.


.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG3 Meeting #101, Gothernburg, Sweden August 20-24, 2018 “NR-NTN: Paging in NGSO Satellite Systems” in view of United States Patent Application Publication 2012/0033651 (Dinan, et al) and in further view of United States Patent Application Publication 2019/0075504 (SANTHANAM, et al).
3GPP in view of Dinan, et al discloses all subject matter, note the above paragraphs.  Also note Section 3 and figure 3.  Note in response to receiving a location report (#LOCATION REPORT) that includes a current cell of the UT prior to receiving the registration request (#REGISTRATION REQUEST).  Determine the current TA in which the UT is located, based at least in part on the location of the 
 
    PNG
    media_image3.png
    864
    1391
    media_image3.png
    Greyscale


SANTHANAM, et al teaches the use of geolocations of the UT and mapping the geolocation of the UT to a corresponding tracking area among a plurality of tracking areas for the purpose of having an identifier representing a shape forming a geographic region including one or more boundaries, note paragraphs 67 and 76, figure 5.
Hence, it would have been obvious for ordinary skill in the art at before the effective filing date of the current application to incorporate the use of geolocations of the UT and mapping the geolocation of the UT to a corresponding tracking area among a plurality of tracking areas for the purpose of having an identifier representing a shape forming a geographic region including one or more boundaries, as taught by SANTHANAM, et al, in the method for satellite-based 5G resource conservational paging of 3GPP in view of Dinan, et al in order to  UE may further obtain a geofence or tracking area identifier.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). This "wherein" clause does not limited this process claim since the clause does not give "meaning and purpose to the manipulative steps." It is just stating what the content of the registration request is with no further function or step.  It has been held that to be entitled to weight in method claims, the recited limitations therein must affect the method in a manipulative sense.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG3 Meeting #101, Gothernburg, Sweden August 20-24, 2018 “NR-NTN: Paging in NGSO Satellite Systems” in view of United States Patent Application Publication 2012/0033651 (Dinan, et al)  and in further view of United States Patent Application Publication 2020/0275513 (Park, et al).
3GPP in view of Dinan, et al disclose all subject matter, note the above paragraphs.  Also note in 3GPP receive a location report (#LOCATION REPORT (S-TMSI)) from the UT.  The location report (#LOCATION REPORT (S-TMSI)) including the temporary identifier (S-TMSI) and, in response determine an updated current TA in which the UT is located, based at least in part on a content of the location report, (#LOCATION REPORT (S-TMSI)) and send to the UT a location response (#LOCATION RESPONSE), the location response (#LOCATION RESPONSE) including or indicating the identification of the updated current TA  (#SRAN DETERMINES TAC, STORES UT POSITION AGAINST S-TMSI).  3GPP in view of Dinan, et al does not disclose the registration accept includes a temporary identifier for the UT, and send the temporary identifier to the UT, in association with 




.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG3 Meeting #101, Gothernburg, Sweden August 20-24, 2018 “NR-NTN: Paging in NGSO Satellite Systems” in view of United States Patent Application Publication 2020/0275513 (Park, et al).
3GPP disclose all subject matter, note the above paragraphs.  Also note receive a location report (#LOCATION REPORT (S-TMSI)) from the UT.  The location report (#LOCATION REPORT (S-TMSI)) including the temporary identifier (S-TMSI) and, in response determine an updated current TA in which the UT is located, based at least in part on a content of the location report, (#LOCATION REPORT (S-TMSI)) and send to the UT a location response (#LOCATION RESPONSE), the location response (#LOCATION 
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 3, 5, 6, 9, 10, 11, 12, 13, 15, 16, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or make obvious the claimed content of the registration request includes an indication of a cell/beam in which the UT is currently located. The executable instructions include executable instructions that, when executed by the processor receive, in association with receiving the registration request from the UT, an indication of a reception beam, the reception beam being among the plurality of satellite beams, and being the satellite beam on which the registration request was received.  Determine the current TA in which the UT is located, based at least in part on the indication of the cell/beam in which the UT is currently located, in combination with the indication of the reception beam.  In combination with a radio access network (RAN) comprising a processor; and a memory communicatively connected to the processor and storing executable instructions.  The processor receives a registration request from a user terminal (UT) and in response.   Determine a current tracking area (TA) in which the UT is located, based at least in part on a content of the registration request, 
Also the prior art of record does not disclose or make obvious the claimed storing a mapping of TAs to satellite beams.   The UT page command includes the identification of the current TA, and determining the satellite beam for paging the UT includes extracting the identification of the current TA from the UT page command, and applying the extracted identification of the current TA to the mapping of TAs to satellite beams.  In combination with the method for satellite-based 5G resource conservational paging, comprising receiving, by a satellite radio access network (SRAN), a registration request from a user terminal (UT).  Determining a current tracking .









Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645